           Case 1:19-cv-11657-VEC Document 32 Filed 07/10/20 Page 1 of 2
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 7/10/2020
 -------------------------------------------------------------- X
                                                                :
  GITEL BINIK,                                                  :
                                                                :
                                              Plaintiff,        :
                                                                : 19-cv-11657 (VEC)
                            -against-                           :
                                                                :      ORDER
                                                                :
 EQUIFAX INFORMATION SERVICES,                                  :
 LLC, EXPERIAN INFORMATION                                      :
 SOLUTIONS, INC., AMERICAN EXPRESS                              :
 CO., and CITIBANK, N.A.,                                       :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 20, 2019 Plaintiff commenced this action (Dkt. 1);

        WHEREAS on January 29, 2020 Plaintiff voluntarily dismissed her claims against

Defendant CitiBank N.A. (Dkt. 14);

        WHEREAS on January 30, 2020 Plaintiff and Defendant Equifax Information Services

LLC settled their dispute (Dkt. 17);

        WHEREAS on February 6, 2020 Plaintiff and Defendant American Express agreed to

arbitrate their dispute (Dkt. 20);

        WHEREAS on July 9, 2020 Plaintiff and Defendant Experian Information Solutions, Inc.

settled their dispute (Dkt. 31);

        IT IS HEREBY ORDERED THAT: This case is STAYED pending arbitration between

Plaintiff and American Express. The parties are required to submit joint quarterly updates on the

status of arbitration. The first status update is due by August 3, 2020.
       Case 1:19-cv-11657-VEC Document 32 Filed 07/10/20 Page 2 of 2



SO ORDERED.
                                           ________________________
Date: July 10, 2020                           VALERIE CAPRONI
      New York, New York                    United States District Judge




                                     2
